Title: To George Washington from Gilbert Simpson, 24 September 1774
From: Simpson, Gilbert
To: Washington, George


Youg a gahalay F⟨ort⟩ Triall [Pa.] 
SrSeptmber the 24 1774  
This Coms To Let you know That My Son Returnd Safe With The Money and I am sorrey you Should Think The Cost of your Mill So high When it Was your own desire To Me To have her Compleatly don in all her Brantches and as to The Bignes of The house it was no desire Nor Thought of Mine To have So Large a bulding But Sr your Bill of Timbers I have To Sue That all The Rest of The Work Must be don according But Sr at all Events I Count you Wise in your own projecting The building in The Manner you did and I make No doubt But you Will Think your Money Well Laid out if plees God yuo Live To See her Compleatly don and I Shoul Bee ablige To you To Write To Me how or in What Manner you Would Chuse To Let out your Mill When She is Reydey To bee Let So Sr I Conclude Myself

your umble Serven To Command as Mr young Can Teel you all how Every Thing Stands at This Time.

Gilbt Simpson

